Citation Nr: 0733267	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than February 6, 
2001, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating higher than 
50 percent for PTSD.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1969 to March 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 2001 and later by 
the Department of Veterans Affairs (VA) San Diego, 
California, Regional Office (RO).  In the July 2001 decision, 
the RO granted service connection for PTSD and assigned a 50 
percent disability rating effective from February 6, 2001.  

The issue of entitlement to a higher rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for post-
traumatic stress disorder was previously denied by the RO in 
March 1995. 

2.  The veteran did not file a notice of disagreement within 
one year of notification of the decision.

3.  The veteran did not reopen his claim for service 
connection for post-traumatic stress disorder until February 
6, 2001.



CONCLUSION OF LAW

The criteria for an effective date earlier than February 6, 
2001, for service connection for post-traumatic stress 
disorder are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed an original claim for disability 
compensation for post-traumatic stress disorder in September 
1991, but the claim was denied in December 1991 on the basis 
that he failed to report for an examination.  Subsequently, 
in June 1993, the veteran again requested service connection 
for PTSD.  He was afforded a VA mental disorders examination 
in July 1994, but the report reflects that the examiner 
concluded that the veteran did not have PTSD.  Subsequently, 
in a decision of March 1995, the RO denied service connection 
for post-traumatic stress disorder. 

The veteran did not appeal the decision.  The decision which 
denied service connection became final when the veteran did 
not file a notice of disagreement within one year after 
notification of the decision.  See 38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. §§ 3.156, 20.1103.   

Under the applicable law and regulations, previous 
determinations which are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).  The veteran has not raised any 
allegation of clear and unmistakable error in the previous 
decision.  

The Board finds that the veteran did not reopen the claim for 
service connection for a back disorder until February 6, 
2001, when he submitted a statement in support of claim. 

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a).  
There is no correspondence from the veteran between the 
previous denial of the claim and February 6, 2001, which 
contains any references to post-traumatic stress disorder.  
Accordingly, the criteria for an effective date earlier than 
February 6, 2001, for service connection for post-traumatic 
stress disorder are not met.


ORDER

An effective date earlier than February 6, 2001, for a grant 
of service connection for PTSD is denied.


REMAND

The VA medical treatment records which are contained in the 
claims file show that, in addition to the service-connected 
post-traumatic stress disorder, the diagnoses also included 
several nonservice-connected disorders, such as substance 
abuse and alcohol abuse.  A VA examination report dated in 
August 2004 reflects that the examiner stated that the 
substance abuse was not secondary to the PSTD.  The examiner 
at that time stated that the veteran's Global Assessment of 
function was currently 50, and that it would be a 70 if not 
for the veteran's use of alcohol and drugs over the years.  
On the other hand, a statement dated in July 2007 from the 
veteran's treating psychologist and psychiatrist indicates 
that he should be granted an increase in his service 
connected compensation for PTSD and should be consider to be 
unemployable.  

The Board notes that the foregoing opinions are seemingly 
contradictory.  In addition, the Board concludes that a more 
extensive discussion differentiating the impairment due to 
the service-connected disability as opposed to the 
nonservice-connected disabilities would be useful in 
evaluating the claim.  Such an opinion is required in order 
to properly assign a disability rating for the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998)(in which the Court vacated a decision by the 
Board where there was no medical evidence in the record 
separating the effects of the appellant's post-traumatic 
stress disorder from his nonservice-connected personality 
disorders).  Thus, the Board believes a VA psychiatric 
examination by a board of two or more psychiatrists should be 
conducted for the purpose of obtaining such an opinion prior 
to a final determination on this issue.

The Board also notes that during the hearing held in July 
2007, the veteran testified that he had received additional 
psychiatric treatment since records were last obtained.  
Those additional treatment records should be obtained for 
consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who recently treated the veteran for a 
psychiatric disorder.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
psychiatric examination by a board of two 
or more psychiatrists to determine the 
current severity of the post-traumatic 
stress disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
necessary tests and studies should be 
conducted.  The examiners should provide 
an opinion as to the current severity and 
symptomatology of PTSD, describing the 
severity of those symptoms in terms of 
criteria for rating psychiatric 
disorders.  The examination report should 
also include the examiners' opinion 
distinguishing between symptoms and 
impairment due to the service-connected 
post-traumatic stress disorder and that 
which is due to nonservice-connected 
disabilities.  Based upon the review of 
the record and the examination, the 
examiner should provide a Global 
Assessment of Functioning (GAF) Score 
based on all psychiatric disabilities 
found present, and should, if possible, 
provide an estimate of the GAF score 
based solely on PTSD symptoms.  The 
examiner should further describe how the 
symptoms of the service-connected PTSD 
affect the veteran's social and 
industrial capacity.  If the examiner is 
unable to differentiate between the 
service-connected and nonservice-
connected disorders then that conclusion 
should be specifically stated in the 
examination report.  

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


